Citation Nr: 0123030	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  00-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945, from April 1946 to February 1947, and from October 1950 
to August 1951.
This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating of 20 percent for the 
veteran's low back disorder.  As an additional matter, the 
Board notes that other issues were decided by this rating 
decision, but that the veteran's Notice of Disagreement only 
addressed his service-connected low back disorder.  
Consequently, this is the only issue over which the Board has 
jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal, and that such a hearing was scheduled.  However, the 
veteran failed to appear for the hearing, and he has not 
provided any reason for his failure to appear or requested 
another hearing.  Under these circumstances, his request for 
a personal hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The veteran's service-connected traumatic arthritis of 
the lumbar spine is manifested by severe limitation of motion 
when considering his complaints of pain with motion; the 
service-connected low back disability also includes an old 
compression fracture of L-2, but recent X-rays show no 
wedging or other definite signs of a vertebral deformity, and 
there is no medical evidence of unfavorable or favorable 
ankylosis of the lumbar spine. 
 




CONCLUSION OF LAW

The criteria for a 40 percent rating for the veteran's 
traumatic arthritis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5289, 5292 
(2000); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended to 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Code 5289 provides that favorable 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation, and unfavorable ankylosis warrants a 50 percent 
evaluation.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In the instant case, the Board finds that VA's duties under 
the VCAA have been fulfilled.  Here, the RO accorded the 
veteran an examination in relation to this claim, and he has 
not indicated that the disability has increased in severity 
since the last examination.  The RO also advised the veteran 
of the evidence necessary to substantiate his claim by the 
April 2000 Statement of the Case, including the applicable 
criteria for a higher disability rating.  Further, the 
veteran has not identified any pertinent evidence that is not 
of record.  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the amended regulatory provisions of 38 C.F.R. 
§ 3.159, and that no additional assistance to the veteran is 
required.


Background.  Service connection was granted for traumatic 
arthritis of the lumbar spine by an April 1957 rating 
decision.  As noted by this decision, the veteran suffered a 
fall in January 1951, with subsequent complaints of back pain 
that was diagnosed as back strain.  Additionally, X-rays 
conducted in August 1951 showed increased density on the 
anterior superior aspect of L-2; slight narrowing of the 
interspace between L-1 and L-2; increased density at the 
anterior superior margin in the form of a curved line which 
was indicative of a compression fracture at this side, 
probably old.  The conclusion was that there was minimal 
evidence of a compression fracture, well-healed, of L-2 with 
narrowing of the interspace between L-2 and L-3.  Further, it 
was noted that prior VA medical examinations had questionable 
evidence of injury to the lumbar spine, with no compensable 
disability being revealed.  However, on the most recent VA 
medical examination, X-rays of the lumbosacral spine showed 
just a little irregularity of the anterior superior margin of 
L-2.  Moreover, the examiner believed that this was possibly 
due to former trauma.  Additionally, there was a degenerative 
arthritic change.

The April 1957 rating decision assigned a 10 percent rating 
for the veteran's low back disorder, effective January 7, 
1957, which was subsequently confirmed and continued by 
several VA decisions.

The veteran initiated his current increased rating claim in 
October 1999.  At that time, he requested a VA medical 
examination for the purpose of a possible increase in his 
service-connected disabilities.

The veteran underwent a VA medical examination in January 
2000, which included an evaluation of his lumbar spine.  
Among other things, it was noted that he had retired 35 years 
earlier as an engineer.  The veteran gave a history of 
increasing  back pain, indicating that, on a scale of one to 
ten, the intensity of his back pain was ten on a daily basis.  
Further, prolonged walking, prolonged standing, and prolonged 
sitting would aggravate the pain.  At that time, the pain 
scale was more than ten, but he denied taking any pain 
medication.  He claimed that that he just bears with the 
pain.  Also, he reported that a private doctor had performed 
an X-ray examination of his back, which showed an old 
compression fracture and osteoporosis.  He also indicated 
that he was able to walk slowly with pain.

On examination of the back, the veteran had forward flexion 
of the lumbar spine to 35 degrees, both active and passive 
movement, but with complaint of pain in the lower back.  
Side-to-side rotation was from zero to 30 degrees in both 
active and passive movement, while backward extension was 
from zero to 10 degrees.  These movements also resulted in 
complaints of pain in the lower back.  Further, the examiner 
noted that scoliosis and kyphosis was seen.  There was no 
scar in the veteran's back.  However, there was tenderness in 
the lower back.  It was noted that the veteran walked into 
the room without assistance, and that he was not using a 
cane.  Nevertheless, it was noted that he had a tendency to 
fall.  Additionally, slight sensory disturbance was noted on 
the left lower extremity.

The examiner noted that X-rays of the lumbar spine revealed 
old compression fracture anterior body L-2, and scoliosis of 
the lumbar spine.  There was also generalized osteoporosis.

Based on the foregoing, the examiner's diagnoses included 
lumbosacral spine: old compression fracture, generalized 
osteosclerosis, residual still seen.

In the February 2000 rating decision, the RO, among other 
things, increased the assigned rating for the veteran's 
traumatic arthritis of the lumbar spine to 20 percent, 
effective January 6, 2000.  The RO essentially stated that 
the rating was based upon moderate limitation of motion of 
the lumbar spine shown on the recent VA medical examination, 
as well as the fact that there was pain on motion.  Further, 
the RO found that the veteran was not entitled to 
consideration of an extraschedular rating pursuant to 
38 U.S.C.A. § 3.321(b)(1).

The veteran appealed the February 2000 rating decision to the 
Board, contending that a higher rating was warranted.  In a 
September 2000 statement, the veteran's representative 
asserted that the Physician Guide lists normal range of 
motion of the lumbar spine to be at least 95 degrees of 
forward flexion, and 35 degrees of backward extension.  
Furthermore, the representative contended that the fact that 
the veteran experiences pain in only 35 degrees of flexion 
and 10 degrees of extension indicated that the functional 
loss was of greater severity than the currently assigned 
evaluation.  Therefore, it was requested that consideration 
be given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
with specific regard to functional loss and impairment.  In a 
September 2001 statement, the representative asserted that 
the current 20 percent evaluation did not contemplate the 
fact that the veteran experienced extreme limitation of 
motion of his spine and a sensory impairment in the left 
lower extremity.  Additionally, it was noted that he 
experienced painful motion.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a 40 percent rating for his service-
connected traumatic arthritis of the lumbar spine.

As noted above, range of motion findings on the January 2000 
VA medical examination were 35 degrees of forward flexion, 10 
degrees of backward extension, and 30 degrees of side-to-side 
rotation.  The Board notes that the findings regarding 
forward flexion indicates moderate limitation of motion.  
However, it appears that the veteran has severe limitation of 
backward extension.  More importantly, the veteran complained 
of pain in the lower back with all of the range of motion 
findings.  Taking into consideration these complaints of 
pain, and resolving the benefit of the doubt in favor of the 
veteran, the Board concludes that the competent medical 
evidence indicates that the veteran more nearly approximates 
the criteria for severe limitation of motion.  38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59.  Accordingly, he is entitled 
to a 40 percent rating pursuant to Diagnostic Code 5292.  
38 C.F.R. § 4.71a.

The effects of pain on motion do not permit a higher rating, 
as a 40 percent rating is the maximum rating under the 
limitation-of-motion code.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  The veteran's 40 percent rating is also the 
maximum rating permitted under the code for lumbosacral 
strain (38 C.F.R. § 4.71a, Code 5295).  As the medical 
evidence shows that the veteran has motion of the lumbar 
spine, there is clearly no unfavorable ankylosis of the 
lumbar spine.  Thus, a 50 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5289, is not warranted. 

38 C.F.R. § 4.71a, Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body. Recent X-rays of the veteran's lumbar spine confirmed 
an old compression fracture of L-2, but there was no 
indication of wedging or a demonstrable deformity of a 
vertebral body of the lumbar spine.  Accordingly, a separate 
10 percent rating under Code 5285 is not warranted.

As to the recent finding of slight sensory disturbance in the 
left lower extremity, the Board notes that service connection 
is not in effect for degenerative disc disease or 
intervertebral disc syndrome.  Thus, 38 C.F.R. § 4.71a, Code 
5293 is not applicable.  Even if it was, as the medical 
evidence shows no more than slight neurological impairment, 
the medical evidence obviously does not support a finding of 
pronounced or more than severe intervertebral disc syndrome.  
VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable. VAOPGCPREC 36-97.   Accordingly, while it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this instance, 
Diagnostic Code 5292 contemplates consideration of limitation 
of motion.  Thus, even if Code 5293 was applicable, 
evaluation of such symptomatology under Diagnostic Codes 5293 
(or 5295) in addition to evaluation under Diagnostic Code 
5292 would clearly constitute pyramiding, compensating the 
veteran for identical manifestations under different 
diagnoses.  Esteban, supra.

As an additional matter, the Board has considered whether the 
veteran's disability  warrants consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
The evidence on file does not show that the veteran 
experiences marked interference with employment and/or 
frequent periods of hospitalization as a result of his 
service-connected traumatic arthritis of the lumbar spine.  
The Board finds, therefore, that a remand of the case to the 
RO for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).

ORDER

Entitlement to a 40 percent rating for traumatic arthritis of 
the lumbar spine is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

